FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 6/24/2022 has been entered. Claims 1-17 remain pending on the
application. Applicant’s amendments to the Specification and the Claims have overcome each and every
objection to the Specification and 112(b) rejections to the Claims previously set forth in the Non-Final
Office Action mailed 3/25/2022. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 3, and 10 are rejected under 35 U.S.C 103 as being unpatentable over Van Riper () in view of Lyon (US Patent App. Pub. No. US 20080260601 A1) and Gil et al. (US 20160101202 A1).
Regarding claim 1, Van Riper teaches a system for monitoring performance of a water sanitation device (abstract: a swimming pool water sanitizing unit… UV intensity sensors to help predict the life of the UV bulb therein) comprising 
a housing (par. 36: outer casing 55) having a water flow path (par. 37: water jacket gap 74), 
a power source (par. 33: a sanitizing unit control center 26 with a bonding wire extending to the housing 12 (FIG. 2A), as well as other various electrical wires to provide electrical communication and power to the UV reactor chamber 20 and the ozone generator 22), 
an ozone generating element configured to provide ozone to the water flow path (par. 6: an ozone generator chamber configured to receive an ozone source within the ozone generator chamber and to generate ozone enriched fluid), 
and an ultraviolet (UV) light generating element configured to expose the water in the flow path to UV light (par. 4: the UV reactor chamber fluidly coupled to both an UV reactor chamber water inlet and an UV reactor chamber water outlet such that fluid flowing through the UV reactor chamber from the UV reactor chamber water inlet to the UV reactor chamber water outlet passes by the second UV light source);
a first monitoring circuit configured to monitor at least one operational aspect of the ultraviolet (UV) light generating element (par. 4: the UV reactor chamber further comprising a second UV intensity sensor within the UV reactor chamber, the second UV intensity sensor configured to send second UV intensity data to the sanitizing unit control center to indicate when the second UV light source drops below a predetermined second UV intensity level as measured at the second UV intensity sensor);
a second monitoring circuit configured to monitor at least one operational aspect of the ozone generating element (par. 4: the ozone generator chamber further comprising a first UV intensity sensor within the ozone generator chamber, the first UV intensity sensor configured to send first UV intensity data to the sanitizing unit control center to indicate when the first UV light source drops below a predetermined first UV intensity level as measured at the first UV intensity sensor);
a control circuit configured to receive an output of the first monitoring circuit and an output of the second monitoring circuit the output of the first monitoring circuit being indicative of one or more operational aspects of the UV light generating element and the output of the second monitoring circuit being indicative of whether the ozone generator cell is operating under normal operating conditions (par 4: sanitation unit control center); and
a display element configured to provide an indication of a status of at least one of the power source, the ultraviolet (UV) light generating element and the ozone generating element (par. 47: A digital display 100, in operable communication with the sanitation unit control center 26, on a visible surface of the unit 10 may indicate how many hours or % of life is left in the effective life of the UV bulb)
but does not teach which first monitoring circuit is a current sense element that is configured to receive a signal over connection from the UV light generating element and that does not rely on any secondary or separate sensors and uses only the changes in current values;
which second monitoring circuit is a current sense element that is configured to receive a signal over connection from the ozone generating element and that does not rely on any secondary or separate sensors and uses only the changes in current values;
Lyon teaches a sterilizing wand using a UV light source (abstract). It has an electronic mechanism, which therefore uses an electrical current value, that indicates whether or not the device, and therefore the UV lamp, is drawing power from the batteries (par. 57: Software executed by the microprocessor may allow the microprocessor to monitor and report on the source of power, that is, whether the power is being drawn from batteries). Indicating whether or not the power source is connected and supplying power to the sterilization source reads on “properly installed”. It also teaches, “Software executed by the microprocessor may allow the microprocessor to monitor lamp health, for instance, by monitoring the amount of current drawn by a lamp” (par. 57). Therefore, there is motivation to monitor the current to a UV light source because it relates to its function, health, and effectiveness. If a device has two sterilization sources, one UV lamp and one ozone generator, there is motivation to provide an indication for both of them. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sanitation unit control center of Van Riper to have a first monitoring circuit and a second monitoring circuit (in the form of microprocessors loaded with software) to monitor and report the current drawn by both the UV light source and the ozone source, as taught by Lyon, in order to provide an indication of the proper functioning of the sterilization sources. 
Van Riper modified by Lyon does not teach which display element comprises individual light emitting diode indicators comprising a plurality of indicating colors and capable of illuminating in multiple colors and in flashing or blinking patterns to indicate multiple states of each monitored subsystem.
Gil et al. teaches a UV/ozone sterilization cabinet (abstract). Gil et al. teaches using LED indicator lights with different colors and blinking patterns to indicate multiple states of the sterilization sources (par. 28: As ultraviolet radiation is not visible to the naked human eye, one or more indicators 62 such as lamps or LEDs are provided on a panel 7. In some embodiments, the indicators illuminate with a color or pattern to indicate status of the system 1. For example, the indicator 62 illuminates with a green color to indicate ready/idle, the indicator 62 illuminates with a red color to indicate that the system 1 is operating (in use and emitting ultraviolet radiation), and the indicator 62 illuminates with a color or pattern (e.g. red-blinking) to indicate that the system 1 has malfunctioned (an internal error or a failed radiation emitter 22). In this example, the indicator 62 blinks for a count and then is off for a period, where the count relates to one specific radiation emitter 22 that has failed). Since Van Riper already teaches a display for indicating the status of its sterilization sources, using LED indicator lights is a substitute, alternative means of performing the same function. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Van Riper modified by Lyon to have LED indicators comprising a plurality of colors and blinking patterns, as taught by Gil et al., in order to serve as an alternate, substitute means of indicating the status of its sterilization sources. 
	Regarding claim 3, Van Riper modified by Lyon and Gil et al. teaches the system of claim 1, and further teaches wherein the output of the first monitoring circuit comprises a first electrical current value indicating that the UV light generating element is properly installed and the output of the second monitoring circuit comprises a second electrical current value indicating that the ozone generating element is properly installed (see Lyon modification made in rejection to claim 1).
Regarding claim 10, Van Riper modified by Lyon and Gil et al. teaches the system of claim 1, as set forth above, and further teaches further comprising a voltage monitoring circuit configured to monitor at least one operational aspect of the power source (par. 33: a sanitizing unit control center 26 with a bonding wire extending to the housing 12 (FIG. 2A), as well as other various electrical wires to provide electrical communication and power to the UV reactor chamber 20 and the ozone generator 22, claim 2: the sanitizing unit control center configured to turn off the sanitizing unit or reduce its power usage; NOTE: the various electrical wires read on a voltage monitoring circuit, and the sanitation unit control center must be monitoring the power source in order to adjust its power usage or turn it off). 

Claims 4-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Van Riper modified by Lyon and Gil et al. (hereinafter referred to as Modified Van Riper) further in view of Gutman (US Patent App. Pub. No. US 20060008400 A1).
Regarding claim 4, Modified Van Riper teaches the system of claim 3, as set forth above, and further teaches wherein the control circuit further comprises:
a timer, the timer storing a timer value indicative of an amount of time of operation of at least one of the ozone generating element and the UV light generating element; and a monitoring logic, the monitoring logic configured to compare the timer value to at least one preconfigured time value (par. 47: A digital display 100, in operable communication with the sanitation unit control center 26, on a visible surface of the unit 10 may indicate how many hours or % of life is left in the effective life of the UV bulb. A typical UV bulb has 13,000-16,000 hours. In particular embodiments, the system may simply provide a count-down from the expected life of the bulb, as set by the user; NOTE: the effective/expected life of the UV bulb reads on a preconfigured time value).
However, Modified Van Riper does not explicitly teach a processor coupled to a memory, wherein the timer is coupled to the processor and the monitoring logic is in the memory, even though it is implicit that there would need to be a processor and a memory to allow the timer and monitoring logic taught by Van Riper to function and that the sanitation unit control center, as an electronic part that coordinates the function of the device, would have those elements. 
Gutman teaches: “The ozone sensor 520 monitors the presence of ozone gas at the ozone sensor 520 and provides an output signal that is amplified by an amplifier circuit 522 which then provides the amplified signal to a voltage to frequency converter 524. The output from the voltage to frequency converter 524 can be monitored by the controller/processor circuit 502. The controller/processor 502 can also store in memory 504 information corresponding to the sensor information to represent the sensed presence, or lack thereof, of the ultraviolet radiation energy at the ultraviolet radiation sensor 510 and the sensed presence, or lack thereof, of the ozone gas at the ozone sensor 520” (par. 49). Thus, it teaches a memory for the purpose of storing information and a processor for monitoring an operational aspect of the ozone and UV sources. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sanitation unit control center of Modified Van Riper to have a processor and a memory, as taught by Gutman, for the purpose of monitoring an operational aspect of the ozone/UV sources and storing information, respectively. 

Regarding claim 5, Modified Van Riper modified by Gutman teaches the system of claim 4, as set forth above, and further teaches wherein the timer value indicative of an amount of time of operation of at least one of the UV light generating element and the ozone generating element corresponds to an amount of time during which at least one of the UV light generating element and the ozone generating element have operated within a predefined range of current values (par. 47: A digital display 100, in operable communication with the sanitation unit control center 26, on a visible surface of the unit 10 may indicate how many hours or % of life is left in the effective life of the UV bulb. A typical UV bulb has 13,000-16,000 hours). 

Regarding claim 8, Modified Van Riper modified by Gutman teaches the system of claim 3, as set forth above, and further teaches wherein the control circuit further comprises: 
a processor coupled to a memory; and
a monitoring logic in the memory, the monitoring logic configured to compare the first electrical current value to a first preconfigured current range and compare the second electrical current value to a second preconfigured current range, and
if the first electrical current value exceeds the first preconfigured current range or the second electrical current value exceeds the second preconfigured current range, causing the display element to provide an indication that one of the UV light generating element and the ozone generating element are improperly installed (as set forth above in regards to claims 1-5).

Regarding claim 9, Modified Van Riper modified by Gutman teaches the system of claim 5, as set forth above, and further teaches further comprising:
an external communication element coupled to the processor, the external communication element configured to receive performance data relating to at least one of the UV light generating element and the ozone generating element, the external communication element configured to communicate the performance data over a wireless communication link (par. 47: In particular embodiments, the water sanitation unit 10 may be configured with aa Bluetooth, Wi-Fi or wireless transmitter or transceiver, operatively coupled to or incorporated into the sanitizing unit control center 26, adapted to transmit a notice to the system owner or service technician, such as through email or through an app on the owner's smart phone, to provide not only bulb life but also other performance and status data, and, in some embodiments, the ability to activate the water sanitation unit or change its settings; NOTE: since the sanitation unit control center has been modified to have a processor, naturally the processor would be coupled to the external communication element).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Van Riper modified by Gutman (hereinafter referred to as Modified Van Riper) and further in view of Weisbeck (Canadian Patent App. Pub. No. CA 2684335 A1).
Regarding claim 6, Modified Van Riper teaches the system of claim 4, as set forth above, and further teaches wherein the display indicates a percentage of the life left on the UV and ozone sources, and teaches notifying a service technician of the bulb life, performance, and status of the sources (par. 47). However, it does not explicitly teach wherein when the timer value exceeds a first of the at least one preconfigured time value in the memory, indicating on the display element that at least one of the ozone generating element and the UV light generating element is due for maintenance.
Weisbeck teaches a water distiller that uses a UV bulb to disinfect itself. It teaches, “Ultraviolet light 190 may be on timer 650 that indicates when light 190 should be changed, based on hours of operation” (pg. 17 lines 18-29). “Indicates when light 190 should be changed” is interpreted to be indicating that the UV light generating element is due for maintenance. “Based on hours of operation” implies that there must be a first preconfigured time value. This is implicitly for the purpose of ensuring the continued operation of the sterilization device. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display and sanitation unit control center of Modified Van Riper to indicate that at least one of the ozone source and the UV light source is due for maintenance when the timer value exceeds a first preconfigured time value in the memory, as taught by Weisbeck, for the purpose of ensuring the continued operation of the sterilization device. 
Regarding claim 7, Modified Van Riper teaches the system of claim 6, as set forth above, and further teaches wherein when the timer value exceeds a second of the at least one preconfigured time value in the memory, indicating on the display element that at least one of the ozone generating element and the UV light generating element is at the end of its service life (par. 47: A digital display 100, in operable communication with the sanitation unit control center 26, on a visible surface of the unit 10 may indicate how many hours or % of life is left in the effective life of the UV bulb. A typical UV bulb has 13,000-16,000 hours. In particular embodiments, the system may simply provide a count-down from the expected life of the bulb, as set by the user; NOTE: the expected/effective life of the bulb reads on second preconfigured time value). 
Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. 
Applicant argues:
Initially, Applicant has amended Claim 1 to incorporate the subject matter of Claim 2 and to clarify the structure of the display element. Applicant submits that Van Riper '883 does not disclose or claim such a combination of features.
Anticipation under 35 USC 102 requires the disclosure in a prior art reference each and every element of the claimed invention. A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference. The absence of one element from the cited prior reference negates anticipation. Thus, Applicant submits that current Claim 1 is not anticipated by Van Riper '833. 
More specifically, regarding Applicant's "first monitoring circuit" and "second monitoring circuit", Applicant has clarified the structure and function of these circuits. Van Riper '833 art teaches the use of UV intensity sensors to provide data to their monitoring circuits. Applicant's invention uses only the changes in current values. 
In response to the amendments to Claim 1 regarding the use of electrical current values as opposed to UV light intensity sensors to monitor the sterilization sources, Van Riper has been modified by Lyon (this modification was originally made in the rejection to claim 3 in the Non-Final Office Action). Thus the rejection to claims 1 and 10 is now under 35 USC 103. Please see the new grounds of rejection for claim 1. 
Additionally, regarding Applicant's "display element", Applicant has clarified the structure and function to require LEDs. The Van Riper '833 device uses an LCD screen. LEDs are a simpler and more cost-effective solution. Applicant also has several indicating colors and blinking patterns to indicate multiple states of each monitored subsystem. 
As such, Applicant submits that current independent Claim 1 is not anticipated by Van Riper '833, and Applicant requests the withdrawal of these grounds for rejection relative to independent Claim 1.
Van Riper modified by Lyon is further modified by Gil et al. to read on this limitation. 
Claims 2 (the subject matter of which has been incorporated into independent Claim 1) and 10 depend from Claim 1 and as dependent claims depending from an allowable base claim, Applicant submits that Claims 2 and 10 also are allowable over Van Riper '833, and Applicant requests the withdrawal of these grounds for rejection relative to Claims 1-2 and 10.
Initially, the Claims rejected under 35 USC 103, namely, Claims 3-9, are all dependent claims depending from or ultimately from independent Claim 1. As Applicant submits that current independent Claim 1 is allowable, Applicant further submits that as dependent claims depending from an allowable base claim, Claims 3-9 also are allowable over the cited combinations of references. For this reason, Applicant requests the withdrawal of these grounds for rejection relative to Claims 3-9.
Claim 2 has been canceled, as its limitations were incorporated into claim 1. Claims 3-10 are rejected as dependent on claim 1, which has new grounds of rejection. 
Further, for a claim to be determined obvious under 35 USC 103, the claimed material must have been obvious to person of ordinary skill in the art from the prior art. An obviousness determination requires examining the scope of the prior art, the level of skill in the art, and the differences between the prior art and Applicant's invention. A mere suggestion to further experiment with disclosed principles would not render obvious an invention based on those principles. To sustain a rejection under 35 USC 103, the Examiner must establish a prima facie case of obviousness. To establish a prima facie case of obviousness, the prior art reference, or references when combined, must teach or suggest all the claim limitations. Further, the fact that each element in a claimed invention is old or unpatentable does not determine the nonobviousness of the claimed invention as a whole. The prior art must not be given an overly broad reading, but should be read in the context of the patent specifications and as intended by reference authors. Applicant submits that the combinations of the additional features of Claims 3-9 with the primary features of current Claim 1 are not obvious to one of ordinary skill in the art, especially in light of the current amendments to Claim 1. 
As the present invention is not fairly taught by or related to the subject matter of the cited combinations of references, the cited combinations of references cannot and do not make obvious the present invention as claimed, and Applicant requests that these grounds for rejection be withdrawn. For the reasons stated above, Applicant requests that the examiner withdraw the rejections of Claims 3-9.
Examiner submits that the obviousness modifications made in the rejections to claims 1 and 4 had sufficient motivation such that they would be obvious to one having ordinary skill in the art. With regards to claim 1, monitoring the electric current as opposed to the UV intensity is at the least, an alternate means of performing the same function of monitoring the sterilization sources. Similarly, using LED indicator lights as opposed to a screen is at the least, a substitute means of performing the same function of outputting operational information to a user. According to MPEP 2143.I.B, this suffices to support an obviousness rejection: 
Examples of rationales that may support a conclusion of obviousness include:
…
(B) Simple substitution of one known element for another to obtain predictable results;
With regards to claim 4, there is motivation to use a processor coupled to a memory to achieve the function taught by Van Riper, as a known means to achieve a known need. 
With regards to claim 6, the rejection has been modified to include the motivational statement that the modification is made to ensure the continued operation of the sterilization device. 
Moreover, Applicant has not provided any teaching against making these modifications to claims 1, 4, and 6. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796 

/KEVIN JOYNER/Primary Examiner, Art Unit 1799